DETAILED ACTION
	This office action is in response to the amendment filed on July 29, 2022.  In accordance with this amendment, claims 1, 2, and 11 have been amended, while claims 12-13 have been formally canceled.  The amendments to the specification (Abstract, see page 4 of the response) and Drawings are acknowledged.
Claims 1-11 remain pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The corrected drawings (three (3) pages in total) were received on July 29, 2022.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-11 are allowed.  Claim 1 is the sole pending independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Gottschall et al. NPL “Fiber-Based optical parametric oscillator for high resolution coherent anti-Stokes Raman scattering (CARS) microscopy”) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent claim 1.  Further, the Examiner must consider the context of these claim features in view of the original specification and drawings.  Note the persuasive arguments on pages 5-8 (dated July 29, 2022) regarding all features of the claims in view of the specification and inventive concept of the current application.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to independent claim under the requirements of 35 U.S.C. 103.  Claims 2-11 are also allowed as being dependent upon claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-8), filed July 29, 2022, with respect to the claim amendments to independent claim 1, have been fully considered and are persuasive.  Based on those amendments to claim 1, and in consideration of the context of the invention as a whole, all prior art rejections mailed on February 1, 2022 have been withdrawn.  Claims 1-11 now serve to create a patentable distinction over the closest prior art of the current record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 15, 2022